Citation Nr: 1745741	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for bipolar disorder.

3.  Entitlement to a disability rating in excess of 30 percent for bipolar disorder, to include entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) and an April 2013 rating decision of the Appeals Management Center (AMC) in Washington, DC.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in April 2012.  A transcript of that hearing has been associated with the claims file.  

In March 2013, the Board reopened the claims for entitlement to service connection for hypertension and bipolar disorder, and remanded all remaining issues on appeal to the AMC.  In April 2013, the AMC granted service connection for bipolar disorder, effective June 11, 2009, and assigned a noncompensable rating prior to April 8, 2013, and a 30 percent rating thereafter.  

In a September 2013 decision, the Board found the issues of(1) entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for bipolar disorder; and (2) entitlement to a compensable rating for bipolar disorder prior to April 8, 2013, and a rating higher than 30 percent thereafter, to include entitlement to a TDIU, were raised during the pendency of the appeal and were properly on appeal before the Board.  The Board then remanded these issues as well as the issue of entitlement to service connection for hypertension.  At that time, the Board also awarded a higher disability rating for the Veteran's service-connected pes planus and, as the Veteran did not initiate an appeal on this issue, the Board decision was final.  

By a March 2016 Decision Review Officer (DRO) decision, the RO awarded a 30 percent disability rating for bipolar disorder from June 11, 2009, constituting only a partial grant of the benefits sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA examination for hypertension was requested for the Veteran and the VA medical center (VAMC) noted the Veteran had failed to appear in March 2016, the RO failed to obtain a VA medical opinion per the Board's September 2013 remand.  In addition, while the RO awarded a 30 percent disability rating for bipolar disorder from June 11, 2009, no statement of the case (SOC) was provided for the issues of entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for bipolar disorder, and entitlement to a disability rating in excess of 30 percent for bipolar disorder, to include entitlement to a TDIU, per the Board's September 2013 remand.  Accordingly, the claims listed on the title page must be remanded for compliance with the Board's September 2013 remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, obtain a supplemental medical opinion from the VA examiner who performed the March 2013 VA examination for hypertension or if unavailable, a similar clinician.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

The examiner must consider the service treatment records noting high blood pressure, including: the April 1968 entrance examination blood pressure reading of 132/74; the September 23, 1968 blood pressure reading of 152/92; the September 25, 1968 blood pressure readings of 145-160/90-95, 164/92 and 145/90; the October 1968 blood pressure readings of 130/90, 110/85 and 126/90; the November 1968 examination blood pressure reading of 120/80; and the February 1970 examination blood pressure readings of 112/80, 108/74 and 114/76.  

The examiner should also consider the post-service blood pressure readings of 132/88 in November 1972 and 140/90 in February 1973, and; the diagnosis of hypertension in August 1975. 
The examiner is then asked to answer the following questions:  

(i).  Is it at least as likely as not (50 percent or greater probability) that hypertension can be identified as a chronic condition that was established during service OR within one year of separation from service?

(ii).  Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in service OR within one year of separation from service AND the Veteran had continuous symptoms of hypertension since that time?

For example, do the September 1968 service treatment records noting "high blood pressure" demonstrate or indicate that hypertension in service and do the post-service blood pressure readings or other symptoms show continuous symptomatology?

(iii).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's signs, symptoms, medical history, or other evidence show that hypertension had its onset in service? 

For example, as suggested by the Veteran and his representative, were the elevated readings in service the initial manifestations of hypertension, rather than isolated instances of elevated blood pressure?

(iv).  Is it at least as likely as not (50 percent or greater probability) that hypertension manifested to a compensable degree within one year of separation, i.e., diastolic pressure was predominantly 100 or more, systolic pressure was predominately 160 or more, or a history of diastolic pressure predominately at 100 was controlled with continuous medication?

(v).  Is it at least as likely as not (50 percent or greater
probability) that hypertension is otherwise linked to military service? 

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of the etiology of hypertension in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claim for entitlement to service connection for hypertension in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

5.  The Veteran and his representative must be provided a statement of the case (SOC) on the issues of entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for bipolar disorder and entitlement to a disability rating in excess of 30 percent for bipolar disorder, to include entitlement to a TDIU.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



